MEMORANDUM **
David W. Lanier, a federal prisoner, appeals pro se the district court’s order construing his habeas corpus petition, brought under 28 U.S.C. § 2241, as a motion to vacate his sentence pursuant to 28 U.S.C. § 2255, and ordering the case transferred to the United States District Court for the Western District of Tennessee. Relying upon Castro v. United States, 540 U.S. 375, 124 S.Ct. 786, 157 L.Ed.2d 778 (2003), Lanier contends that the district court erred in sua sponte recharacterizing his pro se petition as a § 2255 motion without notice and an opportunity to respond. Castro does not apply because this is not Lanier’s first § 2255 motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *87courts of this circuit except as provided by Ninth Circuit Rule 36-3.